        Case 17-50517        Doc 72        Filed 10/09/20 Entered 10/11/20 01:28:48                   Desc Imaged
                                          Certificate of Notice Page 1 of 5




                  SIGNED October 7, 2020
                  THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
                  PLEASE SEE DOCKET FOR ENTRY DATE.




                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA

 In re: Bryan Allen Strosnider and Kasey Dellinger Strosnider   CASE NO. 17−50517

                              Debtor(s)                         CHAPTER 13
                                               ORDER DISMISSING CASE
           For the reasons set forth in the Notice or Motion, and for good cause shown, it is

                                                       ORDERED

that the above case(s) and all related pending motions and adversary proceedings arising therein, unless on appeal, be,

and the same hereby are, dismissed.

           It is further
                                                       ORDERED

that upon the trustee filing a final report herein, the same shall be deemed approved without further order, trustee's

bond shall be released and the trustee shall be discharged from further liability herein unless proper objection is

made to said final report within thirty (30) days after filing of same or such extended time as may be granted upon

proper application made within said thirty (30) day period. If the Discharge Order has been issued,

the same is recinded.

           If the case is a Chapter 13 case, it is further

                                                       ORDERED

that the employer, if heretofore ordered to do so, shall cease making deductions from debtor(s)' wages to be paid to

the trustee. In the alternative, if the debtor(s) established electronic payments to be paid to the trustee, the debtor

or the trustee, if able, should immediately cease all future scheduled payments, if any.

           Service of a copy of this Order shall be by mail to the debtor(s), attorney for the debtor(s),

trustee, employer, if applicable, U.S. Trustee, and all parties on the current mailing matrix.

van02

                                                   **END OF ORDER**
           Case 17-50517                Doc 72          Filed 10/09/20 Entered 10/11/20 01:28:48                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 5
                                                              United States Bankruptcy Court
                                                               Western District of Virginia
In re:                                                                                                                 Case No. 17-50517-rbc
Bryan Allen Strosnider                                                                                                 Chapter 13
Kasey Dellinger Strosnider
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0423-5                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Oct 07, 2020                                               Form ID: van02                                                            Total Noticed: 57
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 09, 2020:
Recip ID                   Recipient Name and Address
db/jdb                 +   Bryan Allen Strosnider, Kasey Dellinger Strosnider, 441 Fair Lane, Winchester, VA 22603-4503
cr                     +   Bank of Clarke County, c/o Hannah W. Hutman, Esq., Hoover Penrod, PLC, 342 S. Main Street, Harrisonburg, VA 22801-3628
cr                     +   DITECH FINANCIAL LLC, 14841 Dallas Parkway, Suite 300, Dallas, TX 75254-7883
cr                     +   Ditech Financial LLC, c/o Orlans, PC, PO Box 2548, Leesburg, VA 20177-7754
4710405                +   BSI Financial Services, 1425 Greenway Drive, Ste.400, Irving, TX 75038-2480
4578083                +   Bank of Clarke County, c/o Hannah W. Hutman, Esq., Hoover Penrod PLC, 342 South Main St, Harrisonburg VA 22801-3628
4583342                +   Bank of Clarke County, PO Box 60, Winchester VA 22604-0060
4439437                +   Cfw Credit & Collections, Attn:Collections, 19 N Washington St, Winchester, VA 22601-4109
4675682                +   Chalet Properties III, LLC, c/o BSI Financial Services, 1425 Greenway Drive, Ste 400, Irving, TX 75038-2480
4711231                +   Chalet Series III Trust, c/o BSI Financial Services, 1425 Greenway Drive, Ste 400, Irving, TX 75038-2480
4673418                +   Credit Recovery, Inc., c/o Greenberg Law Firm, P.O. Box 240, Roanoke, VA 24002-0240
4439446                +   Ditech, Attn: Bankruptcy, PO Box 6172, Rapid City, SD 57709-6172
4453380                    Ditech Financial LLC fka Green Tree Servicing LLC, P.O. Box 6154, Rapid City, South Dakota 57709-6154
4439448                +   Financial Data Systems, Attn: Managing Officer/Agent, 1638 Military Cutoff Rd, Wilmington, NC 28403-5751
4439449                +   First Data, 5565 Glenridge, Connector NE Ste 2000, Atlanta, GA 30342-1335
4439452                +   JL Walston & Associates, Attn: Bankruptcy, 2609 N Duke St, Ste 501, Durham, NC 27704-3019
4846788                +   McCabe, Weisberg & Conway, LLC, Suite 800, 312 Marshall Ave., Laurel, MD 20707-4808
4439454                +   MedExpress Admin Office, 1751 Earl Core Road, Morgantown, WV 26505-5891
4454755                +   Orlans PC, PO Box 2548, Leesburg, VA 20177-7754
4446865                +   Robert Lee Jones IV, 117 W. Boscawen St., Suite 10, Winchester, VA 22601-4140
4439457                +   Shenandoah Valley Pathology, 1840 Amherst Street, Winchester, VA 22601-2808
4439458                +   Sunrise Medical Laboratories, PO Box 9070, Hicksville, NY 11802-9070
4935380                +   U.S. Bank Trust National Association as Trustee of, c/o Keith Yacko, Virginia, MCMICHAEL TAYLOR GRAY, LLC, 3550 Engineering
                           Drive, Suite 260, Peachtree Corners, GA 30092 kyacko@mtglaw.com 30092-2871
4780823                +   US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF C, c/o McCabe, Weisberg & Conway, LLC, 312 Marshall Avenue,
                           Suite 800, Laurel, MD 20707-4808
4439460               +    Urgent Care Center, 607 East Jubal Early Drive, Winchester, VA 22601-5178
4439468              ++    WINCHESTER PULMONARY INTERNAL MEDICINE, 525 AMHERST ST, SUITE 104, WINCHESTER VA 22601-3881 address
                           filed with court:, Winchester Pulmonary Internal Medicine, Associates Pc, 1400 Amherst Street, Winchester, VA 22601
4439463                +   Winchester Anesthesiologists, 878 Fox Drive, Winchester, VA 22603-8613
4439464                +   Winchester Imaging, 160 Exeter Drive, Suite 104, Winchester, VA 22603-8614
4439465                +   Winchester Medical Center, 1840 Amherst St, Winchester, VA 22601-2808
4439466                +   Winchester OB GYN, 1330A Amherst Street, Winchester, VA 22601-3000
4439467                +   Winchester Orthopedic Associates, 128 Medical Cir, Winchester, VA 22601-3322
4439469                +   Winchester Radiologists, PO Box 880, Lima, OH 45802-0880
4439470                +   Winchester Urgent Care, 2505 Valley Avenue, Winchester, VA 22601-2761

TOTAL: 33

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4439435                + EDI: PHINAMERI.COM
          Case 17-50517         Doc 72          Filed 10/09/20 Entered 10/11/20 01:28:48                       Desc Imaged
                                               Certificate of Notice Page 3 of 5
District/off: 0423-5                                       User: admin                                                      Page 2 of 4
Date Rcvd: Oct 07, 2020                                    Form ID: van02                                                 Total Noticed: 57
                                                                       Oct 08 2020 02:08:00   AmeriCredit/GM Financial, PO Box 183853,
                                                                                              Arlington, TX 76096-3853
4453306          + EDI: PHINAMERI.COM
                                                                       Oct 08 2020 02:08:00   Americredit Financial Services, Inc. dba GM
                                                                                              Financ, P O Box 183853, Arlington, TX
                                                                                              76096-3853
4439436          + Email/Text: wmiller@caponvalleybank.com
                                                                       Oct 07 2020 22:22:00   Capon Valley Bank, 2 W. Main Street, P.O. Box
                                                                                              119, Wardensville, WV 26851-0119
4439441          + EDI: CCUSA.COM
                                                                       Oct 08 2020 02:08:00   Credit Coll USA, CCUSA, 16 Distributor Dr Ste 1,
                                                                                              Morgantown, WV 26501-7209
4439442          + Email/Text: bdsupport@creditmanagementcompany.com
                                                                       Oct 07 2020 22:22:00   Credit Management, LP, Attn: Bankruptcy, 2121
                                                                                              Noblestown Rd, Pittsburgh, PA 15205-3956
4439443          + Email/PDF: creditonebknotifications@resurgent.com
                                                                       Oct 07 2020 22:56:54   Credit One Bank Na, PO Box 98873, Las Vegas,
                                                                                              NV 89193-8873
4439444          + Email/Text: collect@ccsroanoke.com
                                                                       Oct 07 2020 22:22:00   Creditors Collection Service/CCS, PO Box 21504,
                                                                                              Roanoke, VA 24018-0152
4439445            EDI: DIRECTV.COM
                                                                       Oct 08 2020 02:08:00   Directv ***, BKR Plain, PO Box 6550,
                                                                                              Greenwood Village, CO 80155
4495862            EDI: DIRECTV.COM
                                                                       Oct 08 2020 02:08:00   Directv, LLC, by American InfoSource LP as
                                                                                              agent, PO Box 5008, Carol Stream, IL 60197-5008
4440061          + EDI: AIS.COM
                                                                       Oct 08 2020 02:08:00   First Data Global Leasing, by American
                                                                                              InfoSource LP as agent, 4515 N Santa Fe Ave,
                                                                                              Oklahoma City, OK 73118-7901
4439450          + EDI: IIC9.COM
                                                                       Oct 08 2020 02:08:00   IC Systems, Inc, 444 Highway 96 East, St Paul,
                                                                                              MN 55127-2557
4439451          + EDI: IRS.COM
                                                                       Oct 08 2020 02:08:00   Internal Revenue Service***, P O Box 7346,
                                                                                              Philadelphia, PA 19101-7346
4439438            EDI: JPMORGANCHASE
                                                                       Oct 08 2020 02:08:00   Chase Bank, PO Box 15655, Wilmington, DE
                                                                                              19850-5129
4439439            EDI: JPMORGANCHASE
                                                                       Oct 08 2020 02:08:00   Chase Card, Attn: Correspondence Dept, PO Box
                                                                                              15298, Wilmington, DE 19850
4439453          + Email/Text: processing@keybridgemed.com
                                                                       Oct 07 2020 22:22:00   KeyBridge Medical Revenue, Attn: Bankruptcy,
                                                                                              PO Box 1568, Lima, OH 45802-1568
4474846            Email/PDF: resurgentbknotifications@resurgent.com
                                                                       Oct 07 2020 22:56:54   LVNV Funding, LLC its successors and assigns
                                                                                              as, assignee of FNBM, LLC, Resurgent Capital
                                                                                              Services, PO Box 10587, Greenville, SC
                                                                                              29603-0587
4439455          + EDI: MID8.COM
                                                                       Oct 08 2020 02:08:00   Midland Funding, Attn: Bankruptcy, PO Box
                                                                                              939069, San Diego, CA 92193-9069
4489588          + EDI: MID8.COM
                                                                       Oct 08 2020 02:08:00   Midland Funding LLC, PO Box 2011, Warren, MI
                                                                                              48090-2011
4439668          + EDI: PRA.COM
                                                                       Oct 08 2020 02:08:00   PRA Receivables Management, LLC, PO Box
                                                                                              41021, Norfolk, VA 23541-1021
4439456          + Email/Text: mspurrier@nationalfunding.com
                                                                       Oct 07 2020 22:21:00   Quick Bridge Funding L, 410 Exchange Ste 150,
                                                                                              Irvine, CA 92602-1332
4492325          + EDI: RMSC.COM
                                                                       Oct 08 2020 02:08:00   Synchrony Bank, c/o PRA Receivables
                                                                                              Management, LLC, PO Box 41021, Norfolk VA
                                                                                              23541-1021
4439459          + Email/Text: bankruptcydepartment@tsico.com
                                                                       Oct 07 2020 22:22:00   Transworld Sys Inc/51, PO Box 15618,
                                                                                              Wilmington, DE 19850-5618
4439461          + Email/Text: bkr@taxva.com
                                                                       Oct 07 2020 22:22:00   Va Department Of Taxation*, Bankruptcy Unit, P
                                                                                              O Box 2156, Richmond, VA 23218-2156
4439462          + EDI: VERIZONCOMB.COM
                                                                       Oct 08 2020 02:08:00   Verizon, Verizon Wireless Bankruptcy
                                                                                              Administrati, 500 Tecnolgy Dr Ste 500, Weldon
           Case 17-50517               Doc 72         Filed 10/09/20 Entered 10/11/20 01:28:48                                 Desc Imaged
                                                     Certificate of Notice Page 4 of 5
District/off: 0423-5                                                User: admin                                                              Page 3 of 4
Date Rcvd: Oct 07, 2020                                             Form ID: van02                                                         Total Noticed: 57
                                                                                                              Springs, MO 63304-2225

TOTAL: 24


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                              Chalet Properties III, LLC
cr                              US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF C
cr                *+            Chalet Series III Trust, c/o BSI Financial Services, 1425 Greenway Drive, Ste 400, Irving, TX 75038-2480
cr                *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
4439440           ##+           Cpearl Beta Funding LLC, 100 William Street, 9th Floor, New York, NY 10038-5056
4439447           ##+           Ellen Dellinger, 441 Fair Lane, Winchester, VA 22603-4503
jdb               *+            Kasey Dellinger Strosnider, 441 Fair Lane, Winchester, VA 22603-4503

TOTAL: 2 Undeliverable, 3 Duplicate, 2 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 09, 2020                                         Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 7, 2020 at the address(es) listed
below:
Name                              Email Address
David E. Wright
                                  on behalf of Joint Debtor Kasey Dellinger Strosnider ecf@coxlawgroup.com clgecf@gmail.com

David E. Wright
                                  on behalf of Debtor Bryan Allen Strosnider ecf@coxlawgroup.com clgecf@gmail.com

Dinh H. Ngo
                                  on behalf of Creditor US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST
                                  bankruptcyva@mwc-law.com bankruptcyva@ecf.inforuptcy.com

H. David Cox
                                  on behalf of Debtor Bryan Allen Strosnider ecf@coxlawgroup.com clgecf@gmail.com

H. David Cox
                                  on behalf of Joint Debtor Kasey Dellinger Strosnider ecf@coxlawgroup.com clgecf@gmail.com

Hannah White Hutman
                                  on behalf of Creditor Bank of Clarke County hhutman@hooverpenrod.com
                                  shammack@hooverpenrod.com;hpnotices@gmail.com;hooverpenrodign@gmail.com

Herbert L Beskin(82)
                                  hbeskin@cvillech13.net bss@cvillech13.net

Janice Hansen
                                  on behalf of Debtor Bryan Allen Strosnider ecf@coxlawgroup.com clgecf@gmail.com

Janice Hansen
                                  on behalf of Joint Debtor Kasey Dellinger Strosnider ecf@coxlawgroup.com clgecf@gmail.com

Keith M. Yacko
            Case 17-50517     Doc 72        Filed 10/09/20 Entered 10/11/20 01:28:48                            Desc Imaged
                                           Certificate of Notice Page 5 of 5
District/off: 0423-5                                     User: admin                                                        Page 4 of 4
Date Rcvd: Oct 07, 2020                                  Form ID: van02                                                   Total Noticed: 57
                          on behalf of Creditor US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST
                          kyacko@mtglaw.com ecfnotifications@mtglaw.com

Richard D. Painter
                          on behalf of Creditor US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST
                          rpainterlaw@gmail.com

Sameera Navidi
                          on behalf of Creditor Ditech Financial LLC snavidi@orlans.com ecfaccount@orlans.com;ANHSOrlans@InfoEx.com

USTrustee
                          USTPRegion04.RN.ECF@usdoj.gov


TOTAL: 13
